Citation Nr: 0616551	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-12 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:  Virginia Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to May 
1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming service connection for PTSD as the 
result of abuse to which he claims that he was subjected 
during basic training in 1973.  In support of this claim, a 
VA outpatient treatment report shows an impression of 
probable PTSD, with the examiner expressing some uncertainty 
with the impression.  The claims file does not appear to have 
been available to the examiner for review prior to the 
examination.  The stressors given by the veteran are not 
combat related such that some verification is necessary.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993); West v. Brown, 7 
Vet. App. 70 (1994); Cohen v. Brown, 10 Vet. App. 128 153 
(1997).  Under these circumstances, additional development is 
necessary.  The matter relating to a total rating by reason 
of individual unemployability due to service connected 
disabilities must be held in abeyance pending the resolution 
of this matter.  

Furthermore, other records on file suggest other diagnoses, 
to include personality disorder.  In order to provide for 
reconciliation of the diagnoses and afford the appellant 
every opportunity to sustain his claim, additional 
examination with review of the claims folder is indicated.

In addition, additional notification and development pursuant 
to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
should be undertaken while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.	The RO should request from the veteran a 
statement containing as much detail as 
possible regarding the stressors to 
which he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, duty assignments and the 
names and other identifying information 
concerning any individuals involved in 
the events.  It should be indicated 
whether any investigation of the matter 
was accomplished.  The veteran should be 
told that the information is necessary 
to obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action.  
He should also identify other who might 
provide additional support for his 
claim.  He should also be requested to 
identify any psychiatric treatment 
rendered to him since service, and 
records should be sought to the extent 
not all ready done.  He should also be 
provided with specific notice as 
required by Dingess.

2.	The RO should forward the veteran's 
statement and prior statements of 
alleged service stressors (along with 
copies of his service personnel records 
and any other relevant evidence) to U.S. 
Army and Joint Services Records Research 
Center (JSRRC), or other appropriate 
authority as indicated for any possible 
verification.  The organization should 
be requested to provide any information 
available which might corroborate the 
veteran's alleged stressors and any 
other sources that may have pertinent 
information.

3.	Thereafter, and whether a stressor is 
found or not, a VA psychiatric 
examination should be conducted by a 
psychiatrist, who has not examined him, 
in order to determine the etiology, 
nature, and severity of any psychiatric 
illness, to include PTSD.  A 
reconciliation of diagnoses should be 
made to ascertain if there is acquired 
psychiatric pathology or just a 
personality disorder present.  The 
claims folder must to be made available 
to the examiner in conjunction with the 
examination.  All indicated tests are to 
be conducted.  

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify whether 
each stressor found to be established 
by the record was sufficient to produce 
the post-traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors.  A 
complete rational of any opinion 
expressed should be included in the 
examination report.
 
4.	Thereafter, the RO should 
readjudicate the veteran's claims.  
If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






